Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 1, 2010 by and between AsiaInfo Holdings, Inc., a Delaware
corporation (the “Company”) and LT International Limited, a British Virgin
Islands company (the “Shareholder”).

WHEREAS, Linkage Technologies International Holdings Limited, a company with
limited liability organized under the laws of the Cayman Islands (“Linkage”),
which owns all of the outstanding shares of Linkage Technologies Investment
Limited, a company with limited liability organized under the laws of the
British Virgin Islands (“Linkage BVI”), has agreed to sell all such Linkage BVI
shares to the Company, and as part of the consideration therefor, the Company
has agreed to issue to Linkage certain Common Shares (as defined below) of the
Company, on the terms and conditions set forth in that certain Business
Combination Agreement dated as of December 4, 2009 (the “Combination
Agreement”), by and among the Company, Linkage, and the other parties thereto;

WHEREAS, it is intended that the Common Shares to be issued to Linkage pursuant
to the Combination Agreement be distributed to the shareholders of Linkage,
including the Shareholder, following the closing of the transactions
contemplated in the Combination Agreement (the “Closing”);

WHEREAS, the parties hereto desire to enter into this Agreement to grant
Registration Rights (as defined below) to the Shareholder;

WHEREAS, the Combination Agreement provides that the execution and delivery of
this Agreement by the parties hereto shall be a condition precedent to the
Closing; and

WHEREAS, the Company seeks to induce the Shareholder to consummate the
transactions contemplated in the Combination Agreement, and seeks to satisfy the
conditions precedent to the Closing by entering into this Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto further
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. Capitalized terms that are not defined in this
Agreement shall have the meanings ascribed to such terms in the Combination
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

“Agreement” has the meaning ascribed thereto in the preamble hereto.

“Applicable Securities Law” means the securities law of the United States,
including the Exchange Act and the Securities Act, and any applicable securities
law of any state of the United States.

“Business Day” means any weekday that the banks in the City of New York,
Beijing, Nanjing and Hong Kong are generally open for business.

 

1



--------------------------------------------------------------------------------

“Closing” has the meaning ascribed thereto in the recitals hereof.

“Combination Agreement” has the meaning ascribed thereto in the recitals hereof.

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

“Common Shares” means shares of common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning ascribed thereto in the preamble hereto.

“Demand Registration” has the meaning ascribed thereto in Section 2.1(a).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Form F-1” means a Registration Statement on Form F-1 promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form F-3” means a Registration Statement on Form F-3 promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form F-3ASR” means a Registration Statement on Form F-3ASR promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form F-4” means a Registration Statement on Form F-4 promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form S-1” means a Registration Statement on Form S-1 promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form S-3” means a Registration Statement on Form S-3 promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form S-3ASR” means a Registration Statement on Form S-3ASR promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form S-4” means a Registration Statement on Form S-4 promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Form S-8” means a Registration Statement on Form S-8 promulgated by the
Commission under the Securities Act or any substantially similar form then in
effect.

“Holders” means the Shareholder together with its permitted transferees and
assigns.

“Hong Kong” means the Hong Kong Special Administrative Region.

 

2



--------------------------------------------------------------------------------

“Linkage” has the meaning ascribed thereto in the preamble hereto.

“Linkage BVI” has the meaning ascribed thereto in the recitals hereof.

“Majority Holders” has the meaning ascribed thereto in Section 2.1(a)(i).

“Notice of Demand Registration” has the meaning ascribed thereto in
Section 2.1(a)(i).

“Notice of Piggyback Registration” has the meaning ascribed thereto in
Section 2.1(b)(i).

“Other Registration Rights Holders” has the meaning ascribed thereto in
Section 2.1(a).

“Person” means any natural person, corporation, limited liability company, joint
stock company, joint venture, partnership, enterprise, trust, unincorporated
organization or any other entity or organization.

“Piggyback Registration” has the meaning ascribed thereto in Section 2.1(b)(i).

“Registration Expenses” means all expenses incurred by the Company incident to
the Company’s performance of and compliance with this Agreement, including,
without limitation, all stock exchange, Commission, FINRA and state securities
registration, listing and filing fees, printing expenses, fees, and
disbursements of counsels for the Company, reasonable fees and disbursements of
one special legal counsel to represent the Holders, not to exceed $15,000, “blue
sky” fees and expenses and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company which shall be paid in any event by the Company).

“Registrable Securities” means (i) the Common Shares received or to be received
by the Shareholder by way of distribution from Linkage on the Closing Date or as
reasonably practicable thereafter in accordance with the Combination Agreement,
and (ii) any Common Shares or other securities of the Company that may be
subsequently issued or issuable with respect to the shares referenced in clause
(i) as a result of a stock split, dividend, sale, transfer or assignment, in
each case, as permitted under this Agreement; provided, however, that the
foregoing definition shall exclude in all cases any securities that (X) are
effectively registered under the Securities Act and disposed of in accordance
with a Registration Statement covering such securities or (Y) have been disposed
of pursuant to, or that have become eligible for sale free of all restrictions
contained in, Rule 144 under the Securities Act or any successor provision.

“Registration Rights” has the meaning ascribed thereto in Section 2.1.

“Registration Rights Date” means the date that is the 180th day following the
Closing Date.

“Registration Statement” has the meaning ascribed thereto in Section 2.1(a)(iv).

 

3



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts and sales commissions, any
additional fees and disbursements of the Holders’ legal counsel other than the
Holders’ legal counsel referenced to in the definition of “Registration
Expenses,” and any transfer taxes relating to the sale or disposition of the
Registrable Securities by the Holders.

“Shareholder” has the meaning ascribed thereto in the preamble hereto.

“Violation” has the meaning ascribed thereto in Section 2.5(a).

Section 1.2 Other Interpretive Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms.

ARTICLE II.

REGISTRATION RIGHTS

Section 2.1 Registration Rights. The Holders shall be entitled to offer for sale
from time to time pursuant to a demand or piggyback Registration Statement the
Registrable Securities, subject to the terms and conditions set forth herein
(the “Registration Rights”).

(a) Demand Registration.

(i) Registration Rights. Subject to Section 2.1(e), any time after the
Registration Rights Date with respect to the Registrable Securities, and upon
the written request of the Holders holding at least a majority of the
Registrable Securities then outstanding (the “Majority Holders”) specifying the
number of Registrable Securities to be registered and the intended method of
disposition thereof (a “Notice of Demand Registration”), the Company shall
(i) within fifteen (15) Business Days after receipt of such written request give
written notice of the proposed registration to all other Holders, and (ii) use
its reasonable best efforts to cause, as promptly as practicable, the
Registrable Securities specified in the request, together with any Registrable
Securities of any Holder who requests in writing to join such registration
within fifteen (15) Business Days after the Company’s delivery of written
notice, to be registered on a Registration Statement and to have such
Registration Statement declared effective by the Commission (such registration
being hereinafter referred to as “Demand Registration”); provided, however, the
Company shall not be obligated to effect more than two (2) Demand Registrations
under this Agreement with respect to the Registrable Securities. The Company may
include in such registration other securities for sale for (i) its own account
or (ii) for the account of any other Person (other than the Holders or any of
their Affiliates) who is contractually entitled to demand registration or
piggy-back registration pursuant to registration rights grants by the Company
prior to or after the date hereof (each such Person an “Other Registration
Rights Holder” and collectively, the “Other Registration Rights Holders”).

 

4



--------------------------------------------------------------------------------

(ii) A registration requested pursuant to Section 2.1(a)(i) shall not be deemed
to be effected for purposes of this Section 2 if it has not been declared
effective by the Commission or become effective in accordance with the
Securities Act.

(iii) Limitations on Demand Registration. Notwithstanding anything herein to the
contrary, the Company shall not be required to honor a request for a Demand
Registration if:

(A) such request is received with respect to Registrable Securities that may
immediately be sold under Rule 144 during any ninety (90) day period and in
compliance with the volume limitations of Rule 144;

(B) such request is received by the Company less than sixty (60) days following
the effectiveness of any previous registration statement filed by the Company
(other than a Registration Statement on Form S-4 or S-8 or any successor or
similar form that may be adopted by the Commission), regardless of whether the
Majority Holders exercised their rights under this Agreement with respect to
such registration; provided, however, that the foregoing limitation is subject
to the Company’s compliance with its obligations pursuant to Section 2.1(b) to
provide the Majority Holders with the Notice of Piggyback Registration, and
further, provided, that in connection with the relevant Notice of Piggyback
Registration the Company shall have included in such registration not less than
20% of the number of Registrable Securities proposed by the Majority Holders to
be included in such registration; or

(C) the Majority Holders propose to sell less than 25% of their Registrable
Securities.

(iv) Registration Statement Form. A Demand Registration hereunder may be
effected on Forms S-1, F-1, S-3, F-3, S-3ASR, F-3ASR or similar form
registration statement promulgated by the Commission, and shall permit the
disposition of such Registrable Securities in accordance with the intended
method or methods specified in the Notice of Demand Registration for such
registration (any registration statement of the Company that covers Registrable
Securities pursuant to this Agreement and all amendments and supplements to such
registration statement, including any post-effective amendments, is hereinafter
referred to as a “Registration Statement”).

(v) Priority of Cutbacks. If the Demand Registration is to be effected by way of
an underwritten public offering and the managing underwriter advises the Company
and those Holders participating in the registration hereunder in writing that,
in its opinion, the number of securities requested to be included in such
registration (including securities of the Company that are not Registrable
Securities) exceeds the number that can be sold in such offering, the Company
shall include in any such registration to the extent of the amount of the
securities that the managing underwriter advises the Company can be sold in such
offering (A) first, securities requested to be included in such registration by
the Holders pro rata on the basis of the number of securities requested to be
included by such Persons, if all of such securities cannot be included,
(B) second, securities requested to be included in such registration by the
Other Registration Rights Holders pro rata on the basis of the number of
securities requested to be included by such Persons, if all of such securities
cannot be included, and (C) third, other securities of the Company proposed to
be included in such registration, allocated among the holders thereof and the
Company, if applicable, in accordance with the priorities then existing among
the Company and the holders of such other securities; and any securities so
excluded shall be withdrawn from and shall not be included in the Demand
Registration.

 

5



--------------------------------------------------------------------------------

(vi) Preemption of Demand Registration. Notwithstanding anything to the contrary
contained herein, at any time within thirty (30) days after receiving a written
request for Demand Registration, the Company may elect to effect an underwritten
primary registration in lieu of the Demand Registration if the Company’s Board
of Directors determines that such primary registration would be in the best
interests of the Company or if the managing underwriter for a Demand
Registration advises the Company in writing that in its opinion, in order to
sell the Registrable Securities to be sold, the Company should include its own
securities. If the Company so determines to effect a primary registration, the
Company shall give prompt written notice to those Holders participating in the
registration hereunder of its intention to effect such a registration and shall
afford those Holders participating in the registration hereunder the rights
contained in Section 2.1(b) with respect to Piggyback Registrations. In the
event that the Company so elects to effect a primary registration after
receiving a request for a Demand Registration, the requests for a Demand
Registration shall be deemed to have been withdrawn and such primary
registration shall not be deemed to be a Demand Registration.

(b) Piggyback Registrations.

(i) Right to Include Registrable Securities. Notwithstanding any limitations
contained in Section 2.1(a)(iii), and subject to Section 2.1(e) below, if the
Company at any time after the Registration Rights Date proposes to file a
Registration Statement under the Securities Act (other than a Registration
Statement on Form S-4, Form F-4 or Form S-8 or any successor or similar form
that may be adopted by the Commission) registering shares of its Common Shares,
whether for sale for the account of the Company or for the account of any holder
of securities of the Company (other than Registrable Securities) (a “Piggyback
Registration”), it will each such time give written notice (a “Notice of
Piggyback Registration”) at least fifteen (15) Business Days prior to the
anticipated filing date, to each of the Holders, of its intention to do so and
of such Holder’s rights under this Section 2.1(b), which Notice of Piggyback
Registration shall include a description of the intended method of disposition
of such securities. Upon the written request of the Holders made within fifteen
(15) Business Days after receipt of a Notice of Piggyback Registration (which
request shall specify the Registrable Securities intended to be disposed of by
the Holders and the intended method of disposition thereof), the Company will
use its commercially reasonable best efforts to include in the Registration
Statement relating to such Piggyback Registration all Registrable Securities
which the Company has been so requested to register. Notwithstanding the
foregoing, if, at any time after giving a Notice of Piggyback Registration and
prior to the effective date of the Registration Statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to those Holders
participating in the registration hereunder and, thereupon, (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration (but not from
its obligation to pay the Registration Expense in connection therewith) without
prejudice, however, to the rights of the Holder to request that such
registration be effected as the Demand Registration under Section 2.1(a), and
(ii) in the case of a determination to delay registering, shall be permitted to
delay registering any Registrable Securities for the same period as the delay in
registering such other securities. No registration effected under this
Section 2.1(b) shall relieve the Company of its obligations to effect a Demand
Registration under Section 2.1(a).

 

6



--------------------------------------------------------------------------------

(ii) Priority in Cutbacks. If a Piggyback Registration is to be effected by way
of an underwritten public offering and the managing underwriter advises the
Company and the Holders in writing that, in its opinion, the number of
securities requested to be included in such registration (including securities
of the Company that are not Registrable Securities) exceeds the number that can
be sold in such offering, the Company shall include in such registration to the
extent of the amount of the securities that the managing underwriter advises the
Company can be sold in such offering:

(A) if such registration as initially proposed by the Company was solely a
primary registration of its securities, (x) first, the securities proposed by
the Company to be sold for its own account, (y) second, securities requested to
be included in such registration by the Holders and the Other Registration
Rights Holders pro rata on the basis of the number of securities requested to be
included by such Persons, and (z) third, any other securities of the Company
proposed to be included in such registration, allocated among the holders
thereof in accordance with the priorities then existing among the Company and
such holders.

(B) if such registration as initially proposed by the Company was in whole or in
part requested by holders of securities of the Company, other than the Majority
Holders in their capacity as such pursuant to the Demand Registration,
(x) first, such securities held by the holders initiating such registration and,
if applicable, any securities proposed by the Company to be sold for its
account, allocated in accordance with the priorities then existing among the
Company and such holders, (y) second, securities requested to be included in
such registration by Persons contractually entitled to registration (including
the Holders), pro rata, on the basis of the number of securities requested to be
included by such Persons, and (z) third, any other securities of the Company
proposed to be included in such registration, allocated among the holders
thereof in accordance with the priorities then existing among the Company and
the holders of such securities.

Any securities so excluded shall be withdrawn from and shall not be included in
such Piggyback Registration.

(c) Registration Procedures.

(i) If the Majority Holders have requested inclusion of their Registrable
Securities in a Registration Statement, those Holders participating in such
registration agree to provide in a timely manner information regarding the
proposed distribution by the Holders of the Registrable Securities and such
other information reasonably requested by the Company in connection with the
preparation of and for inclusion in the Registration Statement.

(ii) If and whenever the Company is required to effect the registration of any
Registrable Securities under the Securities Act pursuant to Section 2.1(a) and
2.1(b), the Company will use its reasonable best efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended methods of disposition thereof specified by the Majority Holders.
Without limiting the foregoing, the Company in each such case shall, as
expeditiously as possible, use its reasonable best efforts to keep the
Registration Statement effective (subject to Section 2.3(d) hereof) and free of
material misstatements or omissions (including the preparation and filing of any
amendments and supplements necessary for that purposes) until the earlier of:

(A) the first date on which those Holders participating in the registration
hereunder have consummated the sale of all or their Registrable Securities
registered under the Registration Statement;

 

7



--------------------------------------------------------------------------------

(B) the date on which all of the Registrable Securities registered under the
Registration Statement are eligible for sale pursuant to Rule 144 (or any
successor provision) without limitations under the Securities Act; or

(C) one hundred twenty (120) days after such Registration Statement becomes
effective.

(iii) The Company agrees to provide to those Holders participating in the
registration hereunder a reasonable number of copies of the final Registration
Statement and the related prospectus (including any preliminary prospectus) and
any amendments or supplements thereto. The Company further agrees that it will
use reasonable best efforts to obtain the withdrawal of any order suspending the
effectiveness of any Registration Statement as soon as reasonably practicable.

(d) Offers and Sales. All offers and sales by the Holders under any Registration
Statement referred to in Section 2.1(a) or 2.1(b), if any, shall be completed
within the period during which such Registration Statement is required to remain
effective pursuant to Section 2.1(c)(ii), and, upon expiration of such period,
each such Holder will not offer or sell any Registrable Securities under such
Registration Statement. If directed by the Company, those Holders participating
in the registration hereunder will return all undistributed copies of any
prospectus in such Holder’s possession upon the expiration of such period. Each
Holder shall promptly, but in any event no later that five (5) Business Days
after a sale by it of Registrable Securities, notify the Company of any sale or
other transfer by such Holder of Registrable Securities and include in such
notice the number of Registrable Securities sold or transferred by such Holder.

(e) Suspension of Offering. If the Company’s Board of Directors determines in
its good faith judgment that the filing of the Registration Statement under
Section 2.1(a) or 2.1(b) hereof or the use of any prospectus would
(i) materially impede, delay or interfere with any pending material financing,
acquisition or corporate reorganization or other material corporate development
involving the Company or any of its subsidiaries, or (ii) require the disclosure
of important information that the Company has a material business purpose for
preserving as confidential or the disclosure of which would materially impede
the Company’s ability to consummate a significant transaction, then, upon the
Holders’ receipt of written certification from the Company’s Chief Executive
Officer of such determination by the Company’s Board of Directors, the rights of
the Holders to offer, sell, or distribute any Registrable Securities pursuant to
a Registration Statement or to require the Company to take action with respect
to the registration or sale of any Registrable Securities pursuant to a
Registration Statement (including any action contemplated by Section 2.1(c)
hereof) shall be suspended until the date (which shall be no later than the 90th
day following the date of the notice of suspension) upon which the Company
notifies the Holders in writing that suspension of such rights for the grounds
set forth in this Section 2.1(e) is no longer necessary; provided, however, that
the Company shall not exercise the right to suspend an offering pursuant to this
Section 2.1(e) more than once in any twelve (12) month period.

 

8



--------------------------------------------------------------------------------

Section 2.2 Expenses. Except as set forth in this Section 2.2, all Registration
Expenses incurred in connection with any registration pursuant to Sections
2.1(a) or 2.1(b) (but excluding Selling Expenses) shall be borne by the Company.
Each Holder participating in a registration pursuant to Sections 2.1(a) or
2.1(b) shall bear such Holder’s proportionate share (based on the total number
of shares sold in such registration other than for the account of the Company)
of all Selling Expenses or other amounts payable to underwriter(s) or brokers,
in connection with such offering by the Holders.

Section 2.3 Obligations of the Company. Whenever required under Section 2.1 to
effect the registration of any Registrable Securities, the Company shall as
expeditiously as reasonably practicable:

(a) Filing of Amendments and Supplements. Prepare and file with the Commission
such amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to keep the Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities and other securities of the
Company covered by the Registration Statement at all times during the period for
which the Company is required to maintain the effectiveness of such Registration
Statement pursuant to the terms of this Agreement.

(b) Correction and Updating of Registration Statement and Prospectus. Upon the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, as promptly as
reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statement or a supplement
to the related Prospectus or any document incorporated or deemed to be
incorporated therein by reference, and file any other required document so that,
as thereafter delivered, no Registration Statement or any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(c) Copies of Documents. Furnish to each selling Holder, without charge, such
number of conformed copies of the Registration Statement and of each such
amendment and supplement thereto (in each case including all exhibits), such
number of copies of the prospectus included in such Registration Statement
(including each preliminary prospectus and any summary prospectus), in
conformity with the requirements of the Securities Act, such documents
incorporated by reference in such Registration Statement or prospectus, and such
other documents, as such selling Holders may reasonably request.

 

9



--------------------------------------------------------------------------------

(d) Opinion and Comfort Letter. Furnish to any applicable underwriter on behalf
of any selling Holders (i) an opinion of the counsel representing the Company
for purposes of such registration, dated the effective date of such Registration
Statement (or, if such registration includes an underwritten public offering,
dated the date of the closing under the underwriting agreement with respect to
both the effective date of the Registration Statement and the date of the
closing under the underwriting agreement), in form and substance as is
customarily given by counsel for the issuer to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and (ii) a “cold
comfort” letter, dated the effective date of such Registration Statement (and,
if such Registration Statement includes an underwritten public offering, dated
the date of the closing under the underwriting agreement) signed by the
independent certified public accountants who have certified the Company’s
financial statements included in such Registration Statement, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters.

(e) “Blue Sky” Qualification. Use commercially reasonable efforts to register or
qualify all Registrable Securities and other securities covered by such
Registration Statement under the securities or blue sky laws of such
jurisdictions as the applicable selling Holders (or in an underwritten offering,
the managing underwriter) shall reasonably request, and do any and all other
acts and things which may be necessary or advisable to enable such Selling
Holders to consummate the disposition in such jurisdictions of the Registrable
Securities covered by such Registration Statement, except that the Company shall
not for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it is not so qualified, or to
subject itself to taxation in any such jurisdiction, or to consent to general
service of process in any such jurisdiction.

(f) Notification of Certain Events. As promptly as practicable after becoming
aware thereof, notify the applicable selling Holders of the happening of any
event of which the Company has knowledge, as a result of which the prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
and file with the Commission a supplement or amendment to the Registration
Statement or other appropriate filing with the Commission to correct such untrue
statement or omission, and deliver a number of copies of such supplement or
amendment to such selling Holders as such selling Holders may reasonably
request.

(g) SEC Stop Orders. As promptly as practicable after becoming aware thereof,
notify the applicable selling Holders (and, in the event of an underwritten
offering, the managing underwriters) of the issuance by the Commission of any
notice of effectiveness or any stop order or other suspension of the
effectiveness of the Registration Statement at the earliest possible time.

(h) Listing Requirements. Cause the Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed.

(i) Underwriting Agreement. In the event of any underwritten public offering,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form and complying with the provisions of Section 2.5, with the
managing underwriter of such offering.

 

10



--------------------------------------------------------------------------------

(j) Section 11 Information. Make available to its shareholders an earnings
statement which shall satisfy the provisions of Section 11(a) of the Securities
Act, provided that the Company shall be deemed to have complied with this
Section 2.3(j) if it has complied with Rule 158 under the Securities Act.

(k) Other Actions. Take all other reasonable actions necessary to expedite and
facilitate disposition by the applicable selling Holders of the Registrable
Securities pursuant to the Registration Statement.

Section 2.4 Obligations of Holders. It shall be a condition precedent to the
obligations of the Company to register the Registrable Securities of any Holder
pursuant to this Section 2 that the selling Holder shall furnish to the Company
such information regarding itself, the Registrable Securities held thereby and
the intended method of disposition of such securities as shall be required to
timely effect the registration of such Holder’s Registrable Securities.

Section 2.5 Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Section 2:

(a) Company Indemnity. To the extent permitted by law, the Company will
indemnify and hold harmless each Holder, its partners, officers, directors,
agents, any underwriter (as defined in the Securities Act) for such Holder and
each Person, if any, who controls (as defined in the Securities Act) such Holder
or underwriter against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under laws which are applicable in
connection with any registration, qualification, or compliance, of the Company’s
securities insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”):

(i) any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
or

(ii) the omission or alleged omission to state in the Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, a material fact required to be stated
therein, or necessary to make the statements therein not misleading;

and the Company will reimburse each such Holder, its partners, officers,
directors, agents, underwriters or controlling Person for any legal or other
expenses reasonably incurred by them, as incurred, in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 2.5(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation that
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Holder,
underwriter or controlling Person of such Holder.

 

11



--------------------------------------------------------------------------------

(b) Holder Indemnity. To the extent permitted by law, in connection with any
Registration Statement filed pursuant hereto, each Holder of Registrable
Securities to be covered thereby will, severally and not jointly with any other
Holders, indemnify and hold harmless the Company, its partners, officers,
directors, agents, any underwriter (as defined in the Securities Act) for the
Company and each Person, if any, who controls (as defined in the Securities Act)
the Company or underwriter against any losses, claims, damages, or liabilities
(joint or several) to which they may become subject under laws which are
applicable in connection with any registration, qualification, or compliance, of
the Company’s securities insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any Violation to
the extent that such Violation occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by such Holder, and such Holder will reimburse each of the Company,
its partners, officers, directors, agents, underwriters or controlling Persons
for any legal or other expenses reasonably incurred by them, as incurred, in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 2.5(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of such Holder (which consent shall not be unreasonably withheld);
and provided further, however, that no Holder shall be required to indemnify the
Company or any other indemnified party under this Section 2.5(b) with respect to
any amount in excess of the amount of the total net proceeds received by such
Holder from sales of the Registrable Securities of such Holder under such
Registration Statement.

(c) Notice. Promptly after receipt by an indemnified party under this
Section 2.5 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.5, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to a
material conflict of interest between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of liability to the
indemnified party under this Section 2.5 to the extent the indemnifying party is
prejudiced as a result thereof, but the omission to so deliver written notice to
the indemnifying party will not otherwise relieve it of any liability that it
may have to any indemnified party under this Section 2.5.

(d) Contribution. If any indemnification provided for in this Section 2.5 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and of the indemnified party, on the other, in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

12



--------------------------------------------------------------------------------

Section 2.6 Termination of the Company’s Obligations. The registration rights
granted under this Section 2 shall automatically terminate with respect to each
Holder as of the date and time at which such Holder no longer beneficially owns
any Registrable Securities; provided, however, that Section 2.6 and the
provisions of Article III shall survive such termination.

Section 2.7 Rule 144 Reporting. With a view to making available the benefits of
Rule 144 promulgated under the Securities Act and any comparable provision of
Applicable Securities Law that may at any time permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act; and

(b) use reasonable best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under Applicable
Securities Law, and to furnish to any Holder, upon request by such Holder, a
written statement by the Company as to whether it has complied with the current
public information requirements of Rule 144 under the Securities Act.

Section 2.8 Lock-Up Agreements. In connection with the registration pursuant to
this Agreement of any of the Holders’ Registrable Securities in an underwritten
public offering (other than a registration that counts as a Demand
Registration), if the managing underwriter advises the Company and the Holders
participating in the registration hereunder in writing that, in its good faith
judgment, the Holders need to enter into a lock up agreement with respect to
securities held by the Holders of the Company (other than the Registrable
Securities covered by such Registration Statement), the Holders agree to enter
into a customary lock up agreement with respect to the securities held by the
Holders of the Company (other than the Registrable Securities covered by such
Registration Statement).

ARTICLE III.

MISCELLANEOUS

Section 3.1 Binding Effect; Assignment.

(a) Notwithstanding anything herein to the contrary, the rights of the
Shareholder under this Agreement may be assigned or transferred by the
Shareholder (or any assignee or transferee permitted hereunder) to any
transferee or assignee of any of the Registrable Securities held by the
Shareholder (or such assignee or transferee), provided that (x) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such rights are being assigned, and (y) such
transferee or assignee agrees in writing to be bound by and subject to the terms
and conditions of this Section 3.1 and the terms and conditions of each Section
of this Agreement with respect to which any rights are being assigned thereto
under this clause. From the time of such transfer or assignment, for all
purposes of each Section of this agreement with respect to which rights are
assigned thereto under this clause, such transferee or assignee shall be treated
as a “Shareholder” and a “Holder”.

 

13



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon and shall be enforceable by each party,
its successors and permitted assigns. Except as provided in Section 3.1(a) and
Section 3.1(b), no party may assign any of its rights or obligations hereunder
without the prior written approval of the other parties.

Section 3.2 Governing Law. This Agreement shall be construed under and governed
by the Laws of the State of New York.

Section 3.3 Amendment. This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.

Section 3.4 Waiver. Any of the terms or conditions of this Agreement which may
be lawfully waived may be waived in writing at any time by each party entitled
to the benefits thereof. Any waiver of any of the provisions of this Agreement
by any party hereto shall be binding only if set forth in an instrument in
writing signed on behalf of such party. No failure to enforce any provision of
this Agreement shall be deemed to or shall constitute a waiver of such provision
and no waiver of any of the provisions of this Agreement shall be deemed to or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

Section 3.5 Notices. Any notice, demand, or communication required or permitted
to be given by any provision of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if (i) personally delivered,
(ii) sent by a nationally recognized overnight courier service to the recipient
at the address below indicated or (iii) delivered by facsimile which is
confirmed in writing by sending a copy of such facsimile to the recipient
thereof pursuant to clause (i) or (ii) above:

If to the Company:

AsiaInfo Holdings, Inc.

4th Floor, Zhongdian Information Tower

6 Zhongguancun South Street, Haidian District

Beijing 100086, China

Attn: Wei Li, Chief Financial Officer

+86 10 8216 6028 (tel)

+86 10 8216 6699 (fax)

and

DLA Piper Beijing Representative Office

20th Floor, South Tower, Beijing Kerry Center

No. 1 Guanghua Road, Chaoyang District

 

14



--------------------------------------------------------------------------------

Beijing 100020, PRC

Attention: Matthew D. Adler

                 Steven Liu

+86 10 6561 1788 (tel)

+86 10 6561 5158 (fax)

If to the Holder:

LT International Limited

No. 16 Building, No. 12 Dinghuaimen

Nanjing 210013, PRC

Attention: Libin Sun

Fax:      +86 25 8375 3969

Tel:    +86 25 8375 3888

and

Latham & Watkins

41/F, One Exchange Square

8 Connaught Place

Central, Hong Kong

Attn: David Zhang, Esq.

+852 2522 7886 (tel)

+852 2522 7006 (fax)

or to such other address as any party hereto may, from time to time, designate
in a written notice given in like manner.

Except as otherwise provided herein, any notice under this Agreement will be
deemed to have been given (x) on the date such notice is personally delivered or
delivered by facsimile or (y) the next succeeding Business Day after the date
such notice is delivered to the overnight courier service if sent by overnight
courier; provided that in each case notices received after 4:00 p.m. (local time
of the recipient) shall be deemed to have been duly given on the next Business
Day.

Section 3.6 Complete Agreement. This Agreement, the Combination Agreement, the
other agreements contemplated in the Combination Agreement and the other
documents and writings referred to herein or delivered pursuant hereto contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof
and thereof. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

Section 3.7 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.

Section 3.8 Headings. The headings contained in this Agreement are for reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

Section 3.9 Severability. Any provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction. Third Parties. Nothing
herein expressed or implied is intended or shall be construed to confer upon or
give to any Person or corporation, other than the parties hereto and their
permitted successors or assigns, any rights or remedies under or by reason of
this Agreement. Dispute Resolution. Any dispute, controversy or claim arising
out of or relating to this Agreement, or the interpretation, breach, termination
or validity hereof, shall be resolved through consultation. Such consultation
shall begin immediately after one party hereto has delivered to any other party
hereto a written request for such consultation. If within thirty (30) days
following the date on which such notice is given the dispute cannot be resolved,
the dispute shall be submitted to arbitration upon the request of any party to
such dispute with notice to the others. The arbitration shall be conducted in
Hong Kong under the auspices of the Hong Kong International Arbitration Centre
(the “HKIAC”). There shall be three (3) arbitrators. Each opposing party to a
dispute shall be entitled to appoint one arbitrator, and the third arbitrator
shall be jointly appointed by the disputing parties or, failing such agreement
by thirty (30) days after the appointment by each party of its arbitrator, the
HKIAC shall appoint the third arbitrator.

 

15



--------------------------------------------------------------------------------

(b) The arbitration proceedings shall be conducted in English. The arbitration
tribunal shall apply the UNCITRAL Arbitration Rules as administered by the HKIAC
at the time of the arbitration.

(c) The arbitrators shall decide any dispute submitted by the parties to the
arbitration strictly in accordance with the substantive laws of New York and
shall not apply any other substantive law.

(d) Each party hereto shall cooperate with the other in making full disclosure
of and providing complete access to all information and documents requested by
the others in connection with such arbitration proceedings, subject only to any
confidentiality obligations binding on such party.

(e) The award of the arbitration tribunal shall be final and binding upon the
disputing parties, and the prevailing party or parties may apply to a court of
competent jurisdiction for enforcement of such award.

(f) Any party shall be entitled to seek preliminary injunctive relief from any
court of competent jurisdiction pending the constitution of the arbitral
tribunal.

[remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the first date written above.

 

ASIAINFO HOLDINGS, INC. By:  

/s/ Steve Zhang

Name:   Steve Zhang Title:   President & CEO LT INTERNATIONAL LIMITED By:  

/s/ Libin Sun

For and on behalf of LT International Limited

Name:   Libin Sun Title:   Director

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]